Exhibit 10.12
UNIVERSITY OF ARIZONA®
   
888 N. Euclid Ave., Rm. 204 P.O.
Box 210158
Tucson, AZ 85721-0158
Tel: (520) 621-5000
Fax: (520) 626-4600
www.ott.arizona.edu
 
               

 


SECOND AMENDMENT
TO
EXCLUSIVE PATENT LICENSE AGREEMENT
BETWEEN
THE ARIZONA BOARD OF REGENTS ON BEHALF OF THE UNIVERSITY OF ARIZONA
AND
SOLTERRA RENEWABLE TECHNOLOGIES, INC.
 
 


 
This Amendment to the EXCLUSIVE PATENT LICENSE AGREEMENT BETWEEN THE ARIZONA
BOARD OF REGENTS ON BEHALF OF THE UNIVERSITY OF ARIZONA AND SOLTERRA RENEWABLE
TECHNOLOGIES, INC. (the "Agreement") is made effective as of the December 17th,
2010 and is between THE ARIZONA BOARD OF REGENTS ON BEHALF OF THE UNIVERSITY OF
ARIZONA, an Arizona body corporate with its principal campus in Tucson, Arizona
85721 (the "UNIVERSITY"), and SOLTERRA RENEWABLE TECHNOLOGIES, INC., an Arizona
Company with its principal place of business at 7700 South River Parkway, Tempe,
AZ 85284 ("LICENSEE").
 
UNIVERSITY and LICENSEE agree to amend Article 3.1.b to read as follows upon
execution of this Amendment:
 
3.b Minimum Annual Royalty: A minimum royalty according to the following
schedule.
 
3.b.i  The Annual Minimum Royalties will be adjusted by the cumulative
percentage change in the CPI-W Consumer Price Index between July and the June
preceding the date on which the payment in question is payable.
 
 

Due Date  
Minimum Royalty Due
 
June 30, 2012
  $ 5,000  
December 31, 2013
  $ 25,000  
December 31, 2014
  $ 50,000  
June 30, 2015
  $ 125,000  
Each June 30 of every year thereafter
  $ 200,000  

 
3.b.ii  The Annual Minimum Royalties will be adjusted by the cumulative
percentage change in the CPI-W Consumer Price Index between July and the June
preceding the date on which the payment in question is payable.
 
IN WITNESS WHEREOF, each party hereto has executed this Agreement in duplicate
originals by their respective and duly authorized officers on the day and year
below written.
 
 
ARIZONA BOARD OF REGENTS
   
SOLTERRA RENEWABLE TECHNOLOGIES
 
on behalf of
       
THE UNIVERSITY OF ARIZONA
                            graphic [signature1.jpg]
Date:6/12/122
 
graphic [signature2.jpg]
 
(Signature)
   
(Signature)
 
Name: Nina Ossanna
   
Name: Steven Squires
 
Title: Interim Co-Director
   
Title: President and CEO
 
  Office of Technology Transfer
                 